NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

In the Interest of K.S., a child.  )
___________________________________)
                                   )
C.L.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )             Case No. 2D18-453
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
___________________________________)

Opinion filed August 1, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

David A. Dee, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Laura J. Lee, Sanford, for Appellee
Guardian ad Litem Program.




PER CURIAM.
            Affirmed.



LaROSE, C.J., and VILLANTI and LUCAS, JJ., Concur.




                                     -2-